DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.  Claims 1-5,7-12,14-18 and 20-23 are pending and Claims 6,13 and 19 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,7-12,14-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following limitations: “a serial data interface” and “receive a background image video data stream … via the serial data interface” have been added to claims 1, 8 and 15.  However, the phrase “a serial data interface” has never been mention in the original application.  Applicant’s PG publication includes the following paragraphs:
Para. [0017], “…many modem simulators have the ability to receive inputs via more contemporary interfaces such as QXGA, HDMI, or UHD. On the other hand, the hardware video combiner may provide only legacy interfaces such as VGA or DVI”. 
Para. [0035], “Software video combiner 324 may include a software multiplexer that selects which video feed or feeds to combine for the MFD display. Software video combiner 324 may also communicate with external video sources 326 via a network, such as an Ethernet, USB, Fire Wire, or a similar network. In some examples, the external network may be an IP network, and external video sources 326 may provide video to software video combiner 324 via port forwarding module 328”.
Applicant’s specification has listed a number of display interfaces: for example, HDMI, DVI, VGA, Ethernet, USB, Fire Wire … etc. (See applicant’s PG pub, [0017] and [0035]).  The Office respectfully submits that the listed display interfaces have a number of pinouts or parallel data connections.  For example, HDMI has 19 pins to provide data in parallel (https://electronics.howstuffworks.com/hdmi.htm).  USB interface (version 1.0) has 2 wires for data and 2 wires for power (https://computer.howstuffworks.com/usb.htm).  It’s unclear which one of the cited data interface is a serial data interface. 
Furthermore, each display interfaces listed in the Applicant’s specifications includes different generations and / or versions.  For example, Ethernet cable has CAT 5, CAT 5E, CAT 6…etc. and USB interface has the following versions: 1.0, 2.0, 3.0, C … etc.   It’s unclear which generation / version of HDMI, DVI, VGA, Ethernet, USB and/or Fire Wire is a serial data interface.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-5,7-12,14-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations: “a serial data interface” and “receive a background image video data stream … via the serial data interface” have been added to claims 1, 8 and 15.  It’s unclear whether serial data interface means the video data is transferred one bit at the time in a single data channel.   For examination purpose, the Office interprets “a serial data interface” as a data streaming interface. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2012/0056759 A1) in view of Bachelder et al. (US 2007/0035561 A1).
Re claims 1, 8 and 15:
1.  He teaches a software video combiner (He, Abstract, “display a second image overlaid over the first image”), comprising:
a processor; a memory; a data interface; a multi-function display interface (He, figs. 1 – 2); and 
instructions encoded within the memory to instruct the processor (He, Abstract; figs. 2 - 3) to: 
receive a background image video data stream (He, fig. 1, 26, 12, “First signal”; [0010], “display the first image on the display screen corresponding to the first signal” – First Signal – Background image) and a foreground image video data stream (He, fig. 1, 28, 14, “Second Signal”; [0010], “the second image corresponding to the second signal”; [0011]; Second signal – Foreground image) via the data interface (He, fig. 1); 
create a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, through which pixels of the background video data stream are visible in the composite video data stream (He, Abstract, “display a second image overlaid over the first image corresponding to the second signal”; [0041], “instructing display unit 20 to either block out portions of the symbology, to render portions of the symbology transparent, and/or diminish the brightness of portions of the symbology”; [0053], “rendering portions of the second image at 
output the composite video data stream to a multi-function display (MFD) via the multi-function display interface (He, [0033] – [0034]; figs. 2 – 3; figs. 5 – 6).

He teaches an invention includes treating pixels as non-selected pixels; however, He does not explicitly treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream.   Bachelder teaches an invention relates to a method and an apparatus for combining virtual reality and real-time environment (Bachelder, Abstract).  Bachelder further teaches He’s deficiency (Bachelder, fig. 3, 303 – “Compare Color Of Each Pixel To Target Color”, 304 – “Color Found?”, 305 – “Turn Pixel Transparent”; a particular color is turned transparent; hence said particular color is not rendered (an ignore color) by the processor; [0025], “The goal is to render a frame mask that makes each pixel that matches the target color to be transparent. At decision block 304 it is determined (for each pixel) if the target color is matched by the pixel under review. If yes, the pixel is turned transparent at step 305. If no, the original color of the pixel is maintained at step 306. This decision process is performed for each pixel in the frame”; [0033]).  Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in He, by ignoring a selected color, in order to allow a pilot to see the some terrain underneath the inserted symbols on the MFD.   Furthermore, Bachelder suggests that the selected color (magenta) is chosen because it is an atypical color in most environments and has high selectability in different light conditions (Bachelder, [0025]).  “The color magenta may not appear to be a color within the threshold range of recognition in different lighting conditions. For example, the magenta background may appear closer to white in extremely bright lighting and closer to black in low light conditions. If the target color and zones are not recognized accurately, the image combination will not look realistic” (Bachelder, [0027]).

a serial data interface; nor does not explicitly disclose creating, in real-time or near-real-time, a composite video data stream; nor disclose a software video combiner for simulating a flight experience.  Bachelder teaches He’s deficiency (Bachelder, [0019], “The system uses live video capture” – video is transmitted in real time in time series (serial data interface); Abstract, “provides a system that combines captured real-time video data and real-time 3D environment rendering to create a fused (combined) environment”; Abstract, “This processed image is then overlaid on a 3D environment to combine the two data sources into a single scene. This creates an effect where a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0008], “This creates an effect by which a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0019]; figs. 4A – 4C should a simulated environment). Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in He, by combining captured real-time video data and real-time 3D environment (serial data), in order to generate a combined real world and virtual world images in a realistic and open ended manner.  In order to provide certain views and angles to a user since the environment is processed in real time (Bachelder, [0007]).   The simulation system allows a user to observe and physically interact with the near-space environment while the simulated farspace domain is seamlessly interwoven into the visual scene (Bachelder, [0034]).

8. One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to instruct a processor to: 
receive a background image video data stream and a foreground image video data stream via a serial data interface;  
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream; and 


15. A flight simulator for a rotary aircraft, comprising: 
a simulated cockpit; 
a simulated airframe; 
a multifunction display (MFD) (He, figs. 1 – 3; Abstract); and 
a software video combiner engine, comprising: 
a processor; 
a memory; 
a serial data interface;
a video output interface;
a graphics card configured to not render an ignored color; and
instructions encoded within the memory to instruct the processor to: 
receive a background image video data stream and a foreground image video data stream via the serial data interface; and
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream, 
wherein the graphics card is configured to output the composite video data stream to the MFD via the video output interface (Claim 15 has similar language as in claim 1; see claim 1 rejection above).

Claims 1-4,7-11,14-17 and 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over Logg (US 5,415,549 A1) in view of Bachelder et al. (US 2007/0035561 A1).
Re claims 1, 8, 15:

a processor; a memory; a data interface; a multi-function display interface (Logg, fig. 1, 160, 162; col. 10, lines 45 – 62, “the Texas Instruments 34010 Graphic System Processor (GSP) chip. The ADSP provides the "higher-level" functions of video display such as translation, rotation and scaling, while the GSP efficiently performs the low-level graphics work of writing polygons (so-called polygon graphics) to a video display 162. The video process 160 provides a user viewpoint into the graphical representation of the flight universe”; fig. 4 shows a MFD); and instructions encoded within the memory to instruct the processor to (Logg, Abstract, “flight simulator”; col. 4, lines 41 - 61): 
receive a background image video data stream and a foreground image video stream via the data interface (Logg, fig. 4 shows terrain – 168 and symbology – 170, 171, 174, 184 …etc.; col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”); 
create a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, through which pixels of the background video data stream are visible in the composite video data stream (Logg, col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; the pixels overlaid by the color-coded objects are not rendered (ignored);  col. 10, lines 45 – 62, “multi-synchronous display … pixels”; fig. 1, 160, 162; col. 10, lines 45 – 62, “the Texas Instruments 34010 Graphic System Processor (GSP) chip. The ADSP provides the "higher-level" functions of video display such as translation, rotation and scaling, while the GSP efficiently performs the 
output the composite video data stream to a multi-function display (MFD) via the multi-function display interface (Logg, fig. 4 shows a MFD). 

Logg teaches creating a composite image comprising overlaying the foreground images onto the background image and treating pixels as non-selected pixels, wherein the non-selected pixels are ignored by the multi-function display (Logg, col. 11, line 54 - col. 12, line 31, “In the center of the instrument panel 172, the video map 192 reproduces a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; background image – “black and white video map”; a plurality of foreground images – “color-coded objects”; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; the color-coded ground objects cover the video map).  

Logg does not explicitly disclose treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream.  Bachelder teaches an invention relates to a method and an apparatus for combining virtual reality and real-time environment (Bachelder, Abstract).  Bachelder further teaches Logg’s deficiency (Bachelder, fig. 3, 303 – “Compare Color Of Each Pixel To Target Color”, 304 – “Color Found?”, 305 – “Turn Pixel Transparent”; a particular color is turned transparent; hence said particular color is not rendered (an ignore color) by the processor; [0025], “The goal is to render a frame mask that makes each pixel that matches the target color to be transparent. At decision block 304 it is determined (for each pixel) if the target color is matched by the pixel under review. If yes, the pixel is turned transparent at step 305. If no, the original color of the pixel is maintained at step 306. This decision process is performed for each pixel in the frame”; [0033]).  Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Logg, by ignoring a selected color, in order to allow a pilot to see 

Logg does not explicitly teaches a serial data interface; nor does not explicitly disclose creating, in real-time or near-real-time, a composite video data stream.  Bachelder teaches Logg’s deficiency (Bachelder, [0019], “The system uses live video capture” – video is transmitted in real time in time series (serial data interface); Abstract, “provides a system that combines captured real-time video data and real-time 3D environment rendering to create a fused (combined) environment”; Abstract, “This processed image is then overlaid on a 3D environment to combine the two data sources into a single scene. This creates an effect where a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0008], “This creates an effect by which a user can look through 'windows' in the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”; [0019]; figs. 4A – 4C should a simulated environment). Therefore, in view of Bachelder, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Logg, by combining captured real-time video data and real-time 3D environment (serial data), in order to generate a combined real world and virtual world images in a realistic and open ended manner.  In order to provide certain views and angles to a user since the environment is processed in real time (Bachelder, [0007]).   The simulation system allows a user to observe and physically interact with the near-space environment while the simulated farspace domain is seamlessly interwoven into the visual scene (Bachelder, [0034]).


receive a background image video data stream and a foreground image video data stream via a serial data interface;  
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream; and 
output the composite video data stream to a multifunction display (MFD) via a graphics driver configured to not render the ignored color (Claim 8 has similar language as in claim 1; see claim 1 rejection above).

15. A flight simulator for a rotary aircraft, comprising: 
a simulated cockpit; 
a simulated airframe; 
a multifunction display (MFD); and 
a software video combiner engine, comprising: 
a processor; 
a memory; 
a serial data interface;
a video output interface;
a graphics card configured to not render an ignored color; and
instructions encoded within the memory to instruct the processor to: 
receive a background image video data stream and a foreground image video data stream via the serial data interface; and
create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating 
wherein the graphics card is configured to output the composite video data stream to the MFD via the video output interface (Claim 15 has similar language as in claim 1; see claim 1 rejection above).

Re claims 2, 9:
2. The software video combiner of claim 1, wherein the multi-function display interface is to drive the composite video data stream to an MFD of a flight simulator.  9. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the MFD is an MFD of a flight simulator (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 3, 10, 16:
3. The software video combiner of claim 1, wherein the foreground video data stream includes simulated foreground images for a rotary aircraft MFD.  10. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the foreground video data stream includes simulated foreground images for a rotary aircraft MFD. 16. The flight simulator of claim 15, wherein the foreground video data stream includes simulated foreground image for a rotary aircraft MFD (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 4, 11, 17:
4. The software video combiner of claim 1, wherein the foreground video data stream includes a plurality of simulated foreground images.  11. The one or more tangible, non-transitory computer-readable storage mediums of claim 8, wherein the foreground video data stream includes a plurality of simulated foreground images.  17. The flight simulator of claim 15, wherein the foreground video data stream includes a plurality of simulated foreground images (Logg, Abstract, “helicopter flight simulator”; fig. 4; col. 14, lines 34 - 49; col. 15, lines 17 - 29). 

Re claims 7, 14, 20:
a black and white video map and positions of color-coded ground objects (e.g., flashing color dots) that were previously detected by satellite, radar and/or other means of intelligence gathering and preloaded or downloaded to the helicopter 169”; second image – “black and white video map” or ignored color; first image – color-coded objects; fig. 4, 192 shows a composite / multiplex video black and white with video map and color-coded objects; col. 10, lines 45 – 62, “multi-synchronous display … pixels”).

Re claims 21 – 23:
21.  The software video combiner of claim 5, wherein the foreground images include a symbol of a color other than the ignored color.  22. The one or more tangible, non-transitory computer-readable storage mediums of claim 12, wherein the foreground images include a symbol of a color other than the ignored color.  23. The flight simulator of claim 18, wherein the foreground image includes a symbol of a color other than the ignored color (Bachelder, [0027] - [0028], “FIG. 4A shows an actual cockpit with the windows painted magenta (or some other suitable target color) … specify the color range of the pixels that will be made transparent (i.e., the background color); Backelder includes options to select a color or a range of colors to be transparent (or ignored); hence a user may choose any color other than the colors in the foreground image).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Logg (US 5,415,549 A1) in view of Bachelder et al. (US 2007/0035561 A1) as applied to claims 1, 8 and 15 above, and further in view of Jain et al. (US 2016/0055753 A1).
Re claims 5, 12, 18:
.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited references do not teach the limitations of the claims. For example, claim 1 as amended recites inter alia: "create, in real-time or near-real-time, a composite video data stream, comprising overlaying frames of the foreground video data stream onto frames of the background video data stream, treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream.
The Office respectfully disagrees.  
Bachelder teaches a serial data interface (Bachelder, [0019], “The system uses live video capture” – video is transmitted in real time in time series or a serial data interface;
Bachelder teaches creating, in real-time or near-real-time, a composite video data stream (Bachelder, Abstract, “provides a system that combines captured real-time video data and real-time 3D environment rendering to create a fused (combined) environment”; Abstract, “This processed image is then overlaid on a 3D environment to combine the two data sources into a the video image into a 3D simulated world, and/or see other enhanced or reprocessed features of the captured image”).
Bachelder teaches treating pixels of an ignored color of the foreground video data stream as transparent pixels, through which pixels of the background video data stream are visible in the composite video data stream (Bachelder, fig. 3, 303 – “Compare Color Of Each Pixel To Target Color”, 304 – “Color Found?”, 305 – “Turn Pixel Transparent”; a particular color is turned transparent; hence said particular color is not rendered (an ignore color) by the processor; [0025], “The goal is to render a frame mask that makes each pixel that matches the target color to be transparent. At decision block 304 it is determined (for each pixel) if the target color is matched by the pixel under review. If yes, the pixel is turned transparent at step 305. If no, the original color of the pixel is maintained at step 306. This decision process is performed for each pixel in the frame”; [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACK YIP/Primary Examiner, Art Unit 3715